ON ORDER TO SHOW CAUSE

PER CURIAM.
On July 28, 2012, this court ordered Adebayo O.T. Fayiga, M.D., to show cause why the court should not impose sanctions against him pursuant to Florida Rule of Appellate Procedure 9.410(a), including *1250prohibiting Dr. Fayiga from filing further appeals. Dr. Fayiga filed a timely response.
Upon consideration of the response and this court’s independent review of Dr. Fay-iga’s multiple filings in this court, Dr. Fay-iga hereby is barred from filing further pro se proceedings in this court arising out of lower tribunal number 06-27890. We direct the clerk of this court to reject any further filings on Dr. Fayiga’s behalf arising from lower tribunal number 06-27890, unless signed by a member of the Florida Bar.
Additionally, good cause having not been shown, in accordance with Rule 9.410(a), we remand to the trial court for imposition of attorney fees.
So ordered.